DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 4,634,208).
Regarding claim 1: Hall teaches a cable connector 10 (Fig. 3) configured to be connected to a cable 100 including a conductive part (e.g. within cable 100; Fig. 1) and an insulating part (at 100; Fig. 1) covering the conductive part (see Fig. 1), the cable connector comprising: a conductive contact 90 that is connected to the conductive part (at 102; Figs. 1-2); an insulating insulator 20 that holds the contact 90 (Fig. 4); a conductive shell 40 that includes a caulking section 44 caulked to the insulating part (at 104; Fig. 1) and covers the insulator 20 (see Fig. 4); and a cylindrical conductive first sleeve 60 that is located over the caulking section 44 and caulked to the insulating part (at 104; Fig. 1) via the caulking section 44 (see Fig. 4 and Col. 4, lines 36-55).  
Regarding claim 2: Hall teaches all the limitations of claim 1 and further teaches wherein the first sleeve 60 is seamless in a circumferential direction (see Figs. 1-2).  
Regarding claim 3: Hall teaches all the limitations of claim 1 and further teaches comprising a conductive second sleeve 64, wherein the cable connector connects to the cable 100 including the conductive part (e.g. within cable 100; Fig. 1) constituted of an internal conductive part 102 and an external conductive part 106, and the insulating part (at 100; Fig. 1) constituted of an internal insulating part 104 covering the internal conductive part 102 between the internal conductive part 102 and the external conductive part 106 (see Figs. 1-2) and an external insulating part 108 covering the external conductive part 106 (see Figs. 1-2), the contact 90 is connected to the internal conductive part 102 (Fig. 1), the second sleeve 64 is located between the external insulating part 108 and the caulking section 44 and caulked to the external insulating part 108 (see Fig. 4), the caulking section 44 is caulked to the external insulating part 108 via the second sleeve 64 so that the external conductive part 106 folded back over an outer perimeter of the second sleeve 64 is sandwiched between the caulking section 44 and the second sleeve 64 (see Fig. 4), and the first sleeve 60 is caulked to the external insulating part 108 via the caulking section and the second sleeve sandwiching the external conductive part therebetween (see Fig. 4).  
Regarding claim 4: Hall teaches a method for manufacturing a cable connector 10 connected to a cable 100 including a conductive part (e.g. within cable 100; Fig. 1) and an insulating part (at 100; Fig. 1) covering the conductive part (Fig. 1), the method comprising the steps of: connecting a conductive contact 90 to the conductive part (see Fig, 1); holding the contact 90 by an insulating insulator 20 (Fig. 4); covering the insulator 20 with a main body section 42 of a conductive shell 40 (Fig. 4) and caulking a caulking section 44 of the shell to the insulating part (see Fig. 4); and locating a cylindrical conductive sleeve 60 over the caulking section and then caulking the sleeve to the insulating part via the caulking section (see Fig. 4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on coaxial cable connector comprising at least a conductive sleeve for affixing a cable to the connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833